EXHIBIT 10.3

 
SECOND AMENDED AND RESTATED
 
EMPLOYMENT AGREEMENT

 
              THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is
made by and between Diamond I, Inc., a duly organized Delaware corporation
(“Employer”), and David Loflin, a resident of the State of Louisiana
(“Employee”).

 
W I T N E S S E T H:
 
 
 
WHEREAS, this Second Amended and Restated Employment Agreement is intended to
replace al prior agreements between Employer and Employee; and
 
 
 
WHEREAS, Employee is, throughout the term of this Agreement, willing to be
employed by Employer, and Employer is willing to employ Employee, on the terms,
covenants and conditions hereinafter set forth; and

 
              NOW, THEREFORE, in consideration of such employment and other
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Employer and Employee hereby agree as follows:

 
SECTION I. EMPLOYMENT OF EMPLOYEE

 
              Employer hereby employs, engages and hires Employee as Executive
Vice President of Employer, and Employee hereby accepts and agrees to such
hiring, engagement and employment, subject to the direct supervision of the
president of Employer and the general supervision of the Board of Directors of
Employer. Employee shall perform duties as are customarily performed by one
holding such position in other, same or similar businesses or enterprises as
that engaged in by Employer, and shall also additionally render such other and
unrelated services and duties as may be reasonably assigned to him from time to
time by Employer. Employee shall devote all necessary efforts to the performance
of his duties as Executive Vice President of Employer.

 
SECTION II. EMPLOYEE’S PERFORMANCE

 
              Employee hereby agrees that he will, at all times, faithfully,
industriously and to the best of his ability, experience and talents, perform
all of the duties that may be required of and from him pursuant to the express
and implicit terms hereof, to the reasonable satisfaction of Employer.

 
SECTION III. COMPENSATION OF EMPLOYEE

 
              Employer shall pay Employee, and Employee shall accept from
Employer, in full payment for Employee’s services hereunder, compensation as
follows:
 
 
 
              A.          Prior Agreement. Under Employer’s prior agreement with
Employee, Employer would owe Employee approximately $325,000 on terms that have
been determined by the board of directors of Employer to be an impediment to
Employer’s securing capital. Employee has advised Employer that he is amenable
to entering into this Agreement, in order to assist Employer in its attempts to
secure capital. In consideration of Employee’s changing his legal position and
entering into this Agreement, Employer shall issue to Employee 7,000,000
restricted shares of Employer’s common stock.
 
 
 
              B.          Salary. Employee shall be paid as and for a salary the
sum of $11,000 per calendar month, which salary shall be payable on the 1st day
of each calendar month, in advance, subject to deduction of lawful and required
withholding; provided, however, that, for the first month of the initial term of
this Agreement, Employee shall be paid the sum of $50,000 and that, for the
second month of the initial term of this Agreement, Employee shall be paid the
sum of $15,000.
 
 
 
Employer and Employee agree that Employee’s unpaid salary shall accrue.

 
              C.          Cellular Phone. Employer shall provide Employee with a
cellular phone for his use in performing his responsibilities with Employer. In
the alternative, Employer shall pay Employee’s cellular phone expense.
 
 
 
              D.          Automobile. Employer shall provide Employer with an
automobile for Employee’s use in performing his responsibilities with Employer.
 
 
 
              E.          Insurance and Other Benefits. As further consideration
for his covenants contained herein, Employer will add Employee, including
Employee's family, with such health, dental and vision insurance as it offers
other employees and other benefits, including a 401(k) plan, as may be
established by Employer from time to time with respect to its employees in
accordance with Employer's established procedures. Employee shall be entitled to
Directors' and Officers' indemnification insurance coverage to the same extent
as is provided to other persons employed as officers of Employer.
 
 
 
              F.           Other Compensation Plans. Employee shall be entitled
to participate, to the same extent as is provided to other persons employed by
Employer, in any future stock bonus plan, stock option plan or employee stock
ownership plan of Employer.
 
 
 
              G.          Other Expenses. Employee agrees that he shall be
responsible for all expenses incurred in his performance hereunder, unless
Employer shall have agreed, in advance and in writing, to reimburse Employee for
any such expenses.
 
 
 
              H.          Vacations. During the term of this Agreement, Employee
shall be entitled to three (3) weeks of vacation.

 
SECTION IV. INDEMNIFICATION OF EMPLOYEE

 
              Employer and Employee specifically agree that the existing
Indemnity Agreement, Agreement Not to Compete and Confidentiality Agreement,
each dated September 5, 2004, shall remain of full force and effect, to survive
the expiration of this Agreement.

 
SECTION V. COMPANY POLICIES

 
              Employee agrees to abide by the policies, rules, regulations or
usages applicable to Employee as established by Employer from time to time and
provided to Employee in writing.

 
SECTION VI. TERM AND TERMINATION
 
 
 
              A.          Term. The initial term of this Agreement shall be a
period of three years, commencing on April 15, 2009. This Agreement shall renew
for an additional three-year period, provided neither party hereto submits a
written notice of termination within ninety (90) days prior to the termination
of the initial term hereof.
 
 
 
              B.          Termination. Employer agrees not to terminate this
Agreement except for “just cause”. For purposes of this Agreement, “just cause”
shall mean (1) the willful failure or refusal of Employee to implement or follow
the written policies or directions of Employer’s Board of Directors, provided
that Employee’s failure or refusal is not based upon Employee’s belief in good
faith, as expressed to Employer in writing, that the implementation thereof
would be unlawful; (2) conduct which is inconsistent with Employee’s position
with Employer and which results in a material adverse effect (financial or
otherwise) or misappropriation of assets of Employer; (3) conduct which violates
the provisions contained in the existing Confidentiality Agreement or the
Non-Competition Agreement between Employer and Employee; (4) the intentional
causing of material damage to Employer’s physical property; and (5) any act
involving personal dishonesty or criminal conduct against Employer.

 
Although Employer retains the right to terminate Employee for any reason not
specified above, Employer agrees that if it discharges Employee for any reason
other than just cause, as is solely defined above, Employee will be entitled to
full compensation hereunder. If Employee should cease his employment hereunder
voluntarily for any reason, or is terminated for just cause, all future
compensation and benefits payable to Employee shall thereupon, without any
further writing or act, cease, lapse and be terminated. However, all salary and
reimbursements which accrued prior to Employee’s ceasing employment or
termination will become immediately due and payable and shall be payable to
Employee’s estate should his employment cease due to death.

 
SECTION VII. COMPLETE AGREEMENT

 
              This Agreement contains the complete agreement concerning the
employment arrangement between the parties hereto and shall, as of the effective
date hereof, supersede all other agreements between the parties, including all
other employment agreements. The parties hereto stipulate that neither of them
has made any representation with respect to the subject matter of this Agreement
or any representations including the execution and delivery hereof, except such
representations as are specifically set forth herein and each of the parties
hereto acknowledges that he or it has relied on his or its own judgment in
entering into this Agreement. The parties hereto further acknowledge that any
payments or representations that may have heretofore been made by either of them
to the other are of no effect and that neither of them has relied thereon in
connection with his or its dealings with the other.

 
SECTION VIII. WAIVER; MODIFICATION

 
              The waiver by either party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach hereof. No waiver or modification of this
Agreement or of any covenant, condition or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith
and no evidence of any waiver or modification shall be offered or received in
evidence of any proceeding or litigation between the parties hereto arising out
of, or affecting, this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this Section
VIII may not be waived except as herein set forth.

 
SECTION IX. SEVERABILITY

 
              All agreements and covenants contained herein are severable, and
in the event any one of them, with the exception of those contained in Sections
I, III, IV and V hereof, shall be held to be invalid in any proceeding or
litigation between the parties, this Agreement shall be interpreted as if such
invalid agreements or covenants were not contained herein.

 
SECTION X. NOTICES

 
              Any and all notices will be sufficient if furnished in writing,
sent by registered mail to his last known residence, in case of Employee, or, in
case of Employer, to its principal office address.

 
SECTION XI. REPRESENTATIONS OF EMPLOYER

 
              The execution of this Agreement by Employer has been approved by
the Board of Directors of Employer.

 
SECTION XII. REPRESENTATIONS OF EMPLOYEE

 
              Employee hereby represents to Employer that he is under no legal
disability with respect to his entering into this Agreement.

 
SECTION XIII. COUNTERPARTS

 
              This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original and, together, shall constitute one and the
same agreement, with one counterpart being delivered to each party hereto.

 
SECTION XIV. BENEFIT

 
              The provisions of this Agreement shall extend to the successors,
surviving corporations and assigns of Employer and to any purchaser of
substantially all of the assets and business of Employer. The term “Employer”
shall be deemed to include Employer, any joint venture, partnership, limited
liability company, corporation or other juridical entity, in which Employer
shall have an interest, financial or otherwise.

 
SECTION XV. ARBITRATION

 
              The parties agree that any dispute arising between them related to
this Agreement or the performance hereof shall be submitted for resolution to
the American Arbitration Association for arbitration in the Dallas, Texas,
office of the Association under the then-current rules of arbitration. The
Arbitrator or Arbitrators shall have the authority to award to the prevailing
party its reasonable costs and attorneys fees. Any award of the Arbitrators may
be entered as a judgment in any court competent jurisdiction.

 
              Notwithstanding the provisions contained in the foregoing
paragraph, the parties hereto agree that Employer may, at its election, seek
injunctive or other equitable relief from a court of competent jurisdiction for
a violation or violations by Employee of the existing Confidentiality Agreement
or the Non-Competition Agreement.

 
SECTION XVI. LEGAL REPRESENTATION

 
              Employer and Employee both acknowledge that each has utilized
separate legal counsel with respect to this Agreement. Specifically, Employee
acknowledges that the law firm of Newlan & Newlan has drafted this Agreement on
behalf of Employer. EMPLOYEE IS ADMONISHED TO SEEK HIS OWN LEGAL COUNSEL.

 
SECTION XVII. GOVERNING LAW

 
              It is the intention of the parties hereto that this Agreement and
the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Delaware, and that, in any action, special proceeding or other proceeding that
may be brought arising out of, in connection with or by reason of this
Agreement, the laws of the State of Delaware shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction in which any such action or special proceeding may be instituted.

 
              IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the 14th day of April, 2009.

 
                                                                                      UBROADCAST,
INC.


 
                                                                                      By:
/s/ JOHN L. CASTIGLIONE
 
                                                                                                    John
L. Castiglione
 
                                                                                                    President



 
                                                                                      /s/
DAVID LOFLIN
 
                                                                                      David
Loflin, individually

 
                                                                                      Address
of Employee:
 
                                                                                      _______________________________
 
                                                                                      _______________________________
 
                                                                                      _______________________________
 